1

2                         UNITED STATES DISTRICT COURT
3
                         EASTERN DISTRICT OF CALIFORNIA
4

5    TWONESHA JOHNSON-                          ) Case No.
     HENDRICKS,                                 )
6
                                                ) 2:18-cv-01703-MCE-GGH
7    Plaintiff,                                 )
8
                                                )
     v.                                         ) ORDER
9                                               )
10
     CHRYSLER CAPITAL,                          )
                                                )
11        Defendant.                            )
12                                              )
13

14
              IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties

15   (ECF No. 13) and Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the
16
     above-captioned action is hereby DISMISSED in its entirety with prejudice.
17

18   Each party shall bear their own costs and expenses. The Clerk of the Court is
19
     directed to close this case.
20

21
              IT IS SO ORDERED.
22
     Dated: April 17, 2019
23

24

25

26

27

28




                                        Order to Dismiss - 1
